DETAILED ACTION

Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	The species are as follows:
A method for localizing a region of interest in a medium in which cavitation occurs by calculating a localization of the region by converting the delays in distance, for a number of points of a space including the region of interest, each point having determined coordinates (x, y), minimizing the cost function 
            
                C
                
                    
                        x
                        ,
                         
                        y
                    
                
                =
                 
                
                    
                        ∑
                        
                            i
                            =
                            2
                        
                        
                            n
                        
                    
                    
                        
                            
                                [
                                
                                    
                                        
                                            
                                                r
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                 
                                                y
                                            
                                        
                                        -
                                         
                                        
                                            
                                                r
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                 
                                                y
                                            
                                        
                                    
                                
                                -
                                 
                                
                                    
                                        ε
                                    
                                    
                                        i
                                    
                                
                                ]
                            
                            
                                2
                            
                        
                    
                
            
         in [0020] – [0023], [0062], the accuracy simulation labeled ‘CF’ in Fig. 8, and claim 2. 
A method for localizing a region of interest in a medium in which cavitation occurs by calculating a localization of the region of interest by solving hyperbolic solutions defined by                     
                        
                            
                                r
                            
                            
                                i
                            
                            
                                2
                            
                        
                        =
                        
                            
                                K
                            
                            
                                i
                            
                        
                        -
                        2
                        
                            
                                x
                            
                            
                                i
                            
                        
                        x
                        -
                        2
                        
                            
                                y
                            
                            
                                i
                            
                        
                        y
                        +
                        
                            
                                x
                            
                            
                                2
                            
                        
                        +
                        
                            
                                y
                            
                            
                                2
                            
                        
                        ,
                         
                        1
                        =
                        1
                        ,
                        …
                        ,
                         
                        n
                    
                 in [0024] – [0032], [0062], the accuracy simulation labeled ‘GPS’ in Fig. 8, and claim 3.
Paragraphs are numbered as in applicant’s pre-grant publication US 2019/0175146.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

	
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

	The species A and B listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature of the following reasons:
	Species A makes a contribution over the prior art based on it calculation method of localizing a region of interest by converting the delays in distance for a number of points in a space including the region of interest by minimizing the cost-function, as emphasized above.
	Species B makes a contribution over the prior art in view of its calculation method of localizing a region of interest by solving hyperbolic solutions with the delay measured between positions i and 1 being (1)             
                
                    
                        r
                    
                    
                        i
                        ,
                        1
                    
                
                =
                 
                
                    
                        r
                    
                    
                        i
                    
                
                -
                
                    
                        r
                    
                    
                        1
                    
                
            
        , (2)             
                
                    
                        r
                    
                    
                        i
                    
                    
                        2
                    
                
                =
                
                    
                        (
                        
                            
                                r
                            
                            
                                i
                                ,
                                1
                            
                        
                        +
                        
                            
                                r
                            
                            
                                1
                            
                        
                        )
                    
                    
                        2
                    
                
            
        , and (3)             
                
                    
                        r
                    
                    
                        i
                    
                    
                        2
                    
                
                =
                
                    
                        K
                    
                    
                        i
                    
                
                -
                2
                
                    
                        x
                    
                    
                        i
                    
                
                x
                -
                2
                
                    
                        y
                    
                    
                        i
                    
                
                y
                +
                
                    
                        x
                    
                    
                        2
                    
                
                +
                
                    
                        y
                    
                    
                        2
                    
                
                ,
                 
                1
                =
                1
                ,
                …
                ,
                 
                n
            
        , as emphasized above. 
The shared features among species A and B simply relate to the parameters of the delays and positions in a space; however, these does not define a special technical feature because it does not make a contribution over the prior art. Assessing the delay in signal received by a plurality of signal detectors is a commonly used parameter to calculate a position of an acoustical source at the site of cavitation, as discussed in Coussios et al. (US 9,238,152), made of record in the Information Disclosure Form.  The calculation methods for localizing a region of interest in a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention to be examined even though the requirement may be traversed and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions to be unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793